Citation Nr: 1814505	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to accrued benefits and entitlement to retroactive benefits pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S. (herein after "Nehmer"). 

2.  Entitlement to an effective date earlier than January 1, 1998, for the award of Dependency and Indemnity Compensation (DIC) for the purpose of retroactive benefits under Nehmer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1963 to March 1971, including service in the Republic of Vietnam.  He died in December 1997.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A claim of service connection for neither lung cancer nor ischemic heart disease was pending at the Veteran's death, and accrued benefits were not due and unpaid at his death for a pending petition to reopen a prior claim of service connection for residuals of lung puncture as there was not new and material evidence of an in-service lung puncture or any post-service diagnosis shown to be related to an in-service motor vehicle accident (MVA).

2.  The RO did not deny a prior claim of service connection for lung cancer or ischemic heart disease between September 25, 1985, and May 3, 1989, and such a claim was not pending before VA on May 3, 1989, or received by VA between that date and the effective date of the law establishing a presumption of service connection for those conditions. 

3.  The Veteran died in December 1997, and the appellant filed a claim for DIC in January 1998, which was within one year of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to accrued benefits are not met.  38 U.S.C. §§ 1110, 5107, 5121, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000, 3.1010 (2017).

2.  The criteria for the award of retroactive benefits under Nehmer are not met.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.816 (2017).

3.  The criteria for assignment of an earlier effective date of December 1, 1997, for the award of DIC, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Accrued Benefits & Nehmer

As a threshold matter, the Board notes that the issue on appeal was characterized by the RO as "Entitlement to accrued benefits, for the purpose of retroactive benefits under the Nehmer court order."  The Board has retained this characterization for purposes of consistency.  Generally, claims for retroactive benefits under Nehmer are not claims for accrued benefits.  Such characterization is legally inconsistent with 38 C.F.R. § 3.816(f)(4), which specifically states that "[p]ayment of benefits pursuant to [Nehmer] shall bar a later claim by any individual for payment of all or any part of such benefits as accrued benefits under 38 U.S.C. 5121 and §3.1000[.]"  Stated differently, payments under Nehmer are not accrued benefits and vice versa.  

Nonetheless, because the RO has essentially adjudicated the appeal to include both issues, accrued benefits and Nehmer payments, the Board will proceed likewise to ensure that the Appellant has been accorded full appellate consideration of all possible benefits that may be due.  

A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent; (2) upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.§ 5121; 38 C.F.R. § 3.1000(a).

Retroactive benefits may be paid under Nehmer if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816.  Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(2). 

The covered herbicide diseases are listed in 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.816 (b)(2).  This list includes respiratory cancer and ischemic heart disease.  The effective date of the law establishing a presumption of service connection for respiratory cancer is June 9, 1994.  See 59 Fed. Reg. 29,723, 29,724 (June 9, 1994).  Effective August 31, 2010, ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service.  75 Fed. Reg. 53202 (Aug. 31, 2010).  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e), Note 3; 75 Fed. Reg. 53202.

B.  Discussion

Accrued Benefits

In this case, the appeal for accrued benefits is denied.  

At the time of his death, the Veteran had filled out and signed a claim of service connection for lung cancer.  He signed the claim form in December 1997 six days before his death.  The RO received it one day after his death.  The RO then issued a rating decision in January 1998 granting service connection for lung cancer.  It is not entirely clear whether payment was disbursed.  The claims file contains an accounting form indicating that the payment was issued, but there is also a separate form from the same day with a "stop payment" message.  The March 1998 notice letter to the appellant, which informed her that accrued benefits claim were denied, informed her that no benefits were payable because the Veteran died prior to when entitlement to benefits would have begun.  This indicates that the payment was not disbursed.  

In either event, the determinative fact here is that the Veteran's December 1997 claim was received several days after this death.  Date of receipt means the date on which a claim was received by VA.  See 38 C.F.R. § 3.1(r).  Because the Veteran's claim was not received in the RO until after his death, the claim did not survive his death.  Zevalkink v. Brown, 102 F.3d 1236,1243-4 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994), Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, his December 1997 claim did not remain pending at the time of his death, which means, in turn, that the December 1997 rating decision should not have been issued.  It carried no legal effect, and was null and void.  See Smith v. Brown, 10 Vet. App. 330, 334 (1997).  Accordingly, accrued benefits are not payable on the basis of the December 1997 claim of service connection for lung cancer. 

Beside this December 1997 claim, the Veteran had previously filed multiple claims during his lifetime.  

He filed an initial claim of service connection for residuals of a punctured lung in September 1974.  That claim was denied by the Board in December 1976.  

He filed a petition to reopen the claim in February 1985.  He contended that he had residuals of an MVA during service in September 1969.  With that claim, he also filed a separate claim of service connection for a condition characterized as "injury to the left upper extremity with secondary numbness of the fingers, left hand."  The RO issued a decisional letter in April 1985 denying the claim regarding the left upper extremity.  The April 1985 letter did not reference the punctured lung claim, and the RO undertook no further action on it.  Thus, that claim remained pending and unadjudicated at the time of his death.  

Accrued benefits are not warranted, however, because the evidentiary requirements to reopen the claim and establish service connection were not met.  With his February 1985 claim, he submitted further service personnel records and a service treatment record, which showed complaints of a persistent cough.  The personnel record was already in the claims file, but the service treatment record was not.  Reconsideration of the original claim under 3.156(c) is not warranted because the service treatment record does not show a punctured lung, or that the complaints of persistent cough were residuals thereof, which was the reason the claim was previously denied.  Otherwise, the evidence of record at the time of the Veteran's death did not indicate any respiratory disease associated with the MVA (other than the previously service-connected fractured ribs).  The Veteran died of lung cancer, but that disease is presumptively due to his presumed Agent Orange exposure while serving in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There is not affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d).  Thus, there is no basis to relate his lung cancer to the in-service MVA.  

There was not new and material evidence of an in-service lung puncture or any post-service diagnosis shown to be related to the in-service MVA.  Accordingly, entitlement to service connection did not arise for the claim filed in February 1985.  

There were otherwise no claims pending at the time of his death.  Therefore, accrued benefits were not due and unpaid at his death, and the appeal for accrued benefits is denied.  See 38 C.F.R. § 3.1000(d)(5).  

Nehmer

Retroactive benefits under Nehmer are also not warranted.  In a September 2012 statement, the appellant argued that the Veteran had filed a claim of service connection for an ischemic heart problem with VA 30 years prior, which was refiled in May 2011.  In a December 2012 VA Form 9, she also argued that the Veteran had previously submitted medical records showing treatment for peripheral vascular disease (PVD), status post aortic bypass and femoral bypass.  

As a threshold matter, it is not in dispute that the Veteran was a Vietnam Veteran within the meaning of § 3.816(b)(1), and he was diagnosed with a covered diseases, lung cancer, under 38 C.F.R. § 3.309(e). 

The Death Certificate also lists atherosclerosis as a contributing condition.  Atherosclerosis is a disease in which plaque builds up inside your arteries.  See Atherosclerosis, Nat'l Insts. of Health, Medline Plus Medical Encyclopedia, https://medlineplus.gov/atherosclerosis.html.  The accepted medical definition of IHD does not extend to conditions such as hypertension, peripheral artery disease, and stroke, which do not directly affect the muscles of the heart.  These conditions do not fit within the definition of IHD.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Veteran's medical records do not otherwise show a diagnosis of IHD as defined in 3.307(e).  An April 1997 private medical record shows that there was no history of coronary artery disease.  

Even if he had IHD, retroactive benefits under Nehmer are not warranted for that condition or lung cancer.  

Regarding lung cancer, which is a presumptive Agent Orange disease, the claims file shows that the Veteran did not file a claim for this claim prior to December 1997.  The earlier claims of service connection for fractured ribs and punctured lung, as discussed, were based upon the distinct contention that he had residuals of the in-service MVA, which occurred in September 1969.  There was no indication of lung cancer at the time of those earlier claims.  

To the contrary, the medical records pertaining to lung cancer, such as a private November 1996 oncology consultation, show that the "history of present illness dates back approximately two months prior to this presentation."  His past history, including the in-service MVA was also noted.  However, there is no indication that his lung cancer was related to the MVA during service.  To the contrary, the lung cancer is presumed to be due to his Agent Orange exposure, and there is not affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(a), (d), 3.309(e).  

Thus, the prior claims may not reasonably be construed as the same covered herbicide disease, respiratory cancer, for which compensation has been awarded.  Those claims also do not indicate an intent to apply for compensation for that covered herbicide disability.  See 38 C.F.R. § 3.816(c)(1), (2)(i). 

Regarding lung cancer and IHD, a claim of service connection was not denied between September 25, 1985, and May 3, 1989, and a claim was not received by VA between May 3, 1989, and August 31, 2010, the effective date of the regulation establishing a presumption of service connection for IHD.  The appellant maintains that the Veteran previously filed medical records showing treatment for PVD, which related to his IHD.  A private medical record from May 1997 showed a past medical history of "extensive generalized atherosclerosis with peripheral vascular disease" requiring multiple surgeries.  Similarly, the Veteran underwent a VA Agent Orange Registry examination in March 1984.  It refers to complaints of shortness of breath, which was assessed as rule out chronic obstructive pulmonary disease (COPD).  Upon further workup, an assessment of small airway disease, no significant obstruction, was made.  

To the extent either of the private medical records or VA medical records was received by the RO during the applicable time periods, they cannot establish a basis for retroactive benefits under Nehmer.  To reiterate, the exception in Nehmer cases for service connection dates only applies when (1) VA denied the claim for the covered herbicide disease between September 25, 1985, and May 3, 1989, or (2) the claim was pending before VA on May 3, 1989, or received by VA between that date and the effective date of the law establishing a presumption of service connection for the condition.  38 C.F.R. § 3.816(c)(1)-(2). 

In this case, regarding lung cancer, the first scenario does not apply because the Veteran filed his claim in 1997, and there were no prior denials for this condition.  The second scenario does not apply because the effective date of the law establishing a presumption of service connection for respiratory cancer is June 9, 1994.  See 59 Fed. Reg. 29,723, 29,724 (June 9, 1994); see also Loftis v. Shulkin, No. 16-3664, 2017 U.S. App. Vet. Claims LEXIS 1668, at *5 (Vet. App. Nov. 17, 2017) (nonprecedential).  

Likewise, regarding IHD, VA did not deny a claim for the disease between September 25, 1985, and May 3, 1989, as it was not a presumptive disease until August 31, 2010.  See 75 Fed. Reg. 53202.  A claim for the disease was not pending or received by VA between May 3, 1989, and August 31, 2010.  

The mere presence of the medical evidence showing treatment for a disorder does not establish an intent on the part of a veteran to seek service condition for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Accordingly here, the private medical records and VA medical records, which showed treatment for PVD and atherosclerosis were not accompanied by any statements by the Veteran indicating an intent to apply for service connection for IHD.  The private medical records, in particular, were received in December 1997 in connection with his claim of service connection for lung cancer.  His claim at that time was very specific and limited to lung cancer.  By referencing the specific disease for which he was seeking service connection, without reference to any other disabilities or symptoms, there is not reasonable basis to infer that he might have also been intending to seek service connection for the PVD or atherosclerosis shown in the accompanying medical records.  See Brokowski v. Shinseki, 23 Vet. App. 79, 87-88 (2009).  Thus, even assuming either of these disease fit within the medical definition of IHD, retroactive benefits under Nehmer would not be warranted.  

In addition to these contentions, the appellant also submitted a copy of a claim the Veteran filed during his lifetime with the Agent Orange Product Liability Litigation Proposed Settlement.  She indicates that this was an earlier claim of service connection filed with VA.  Of note, this form is not dated by the Veteran or date-stamped as having been received by VA.  In fact, this form was not in his VA claims folder until submitted by the appellant during the pendency of this appeal.  Of note, the claim form specifically states that it was to be filed with the Agent Orange Computer Center, not a VA facility.  An accompanying Certificate of Enrollment confirms that the claim form pertained to the Agent Orange Product Liability Settlement Fund, which was maintained by the United States District Court, Eastern District of New York.  This shows that the Veteran, to the extent he filed this claim, did not filed it with VA.  

There is a presumption of regularity, which presumes that if the RO had received the claim form, the RO would have associated it with the claims file and acted on it in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  Accordingly here, it is presumed that the RO would have associated this claim form with his VA claims folder and acted on it in some manner if received by VA.  

Of further significance, the Veteran did not refer to heart disease, or lung cancer, in this claim form.  In the form, the Veteran wrote that he had "severe vascular disease."  It is not reasonable to construe this reference to severe vascular disease as a claim of service connection for heart disease or lung cancer.  

Accordingly, this claim form does not representative a prior claim of service connection for either lung cancer or IHD, which may be recognized for purposes of retroactive benefits under Nehmer.  

For these reasons, even after considering the benefit-of-the-doubt doctrine, retroactive benefits under Nehmer are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The appeal for accrued and retroactive benefits under Nehmer is therefore denied.

II.  DIC

The appellant is also seeking an earlier effective date for the award of DIC benefits.  Currently, the effective date is January 1, 1998.  In a March 2017 appellant brief, the appellant's representative argued that, according to 38 CFR 3.400(c)(2), the appellant should have been paid benefits beginning on the first day of the month in which the Veteran's death occurred.

A.  Applicable Law

Except as otherwise provided, the effective date of an evaluation and award of DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  For death benefits due to a service-connected death after separation from service, the effective date will be the first day of the month in which the veteran's death occurred if claim is received within 1 year after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2).  

If a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows:

(1)  If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  38 C.F.R. § 3.816(d).

(2)  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  In accordance with §3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  Id.  

(3)  If the class member's claim referred to in paragraph (d)(1) or (d)(2) of this section was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  Id.  

(4)  If the requirements of paragraph (d)(1) or (d)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§3.114 and 3.400.  Id.  
B.  Discussion

In this case, an earlier effective date is warranted.  As the appellant's representative wrote in the brief, the Veteran died in December 1997, and she filed for DIC in January 1998, which was within one year of the Veteran's death.  Thus, the effective date for the award of DIC should be from the first day of December 1997, when the Veteran died.  See 38 C.F.R. § 3.400(c)(2).  An effective date earlier than the first day of the month in which the Veteran's death occurred cannot be assigned, to include under Nehmer, as death benefits cannot be paid prior to a Veteran's death.  See 38 C.F.R. § 3.816(d).  

The Board is mindful that the M21-1 provides for the effective date of DIC to be assigned from the first day of the month following a veteran's death where the veteran's compensation rate for the month of death is less than the monthly DIC rate.  See VBA Manual M21-1, IV.iii.3.A.4.a., Determining the Effective Date for DIC.  The effect of this provision may mean that the appellant is not entitled to an additional or higher payment amount based on the instant adjustment in the effective date for DIC.  Regardless, the law provides under the facts of this case for the effective date to be assigned from the first day of the month in which the Veteran's death occurred.  

Accordingly, the appeal is granted to this extent.  


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to retroactive benefits under Nehmer is denied. 

An earlier effective date of December 1, 1997, for the award of Dependency and Indemnity Compensation, is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


